DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 5/10/2021.  Claims 1-20 are pending.  Claims 1-20 have been examined and are allowed, wherein claims 10 and 16 are subjected to the following Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
As per claim 10, “the circuit design” (line 3) has been replaced with –a circuit design—for proper antecedent basis; “the CDC” (line 3) has been replaced with –a clock domain crossing (CDC)—for proper antecedent basis and to properly define the term “CDC” similar to claim 1.
As per claim 16
No authorization is necessary since the above Examiner’s amendment are directed to obvious minor informalities.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-20, the independent claims 1, 10, and 16, from which the respective claims depend, recite the method/system/non-transitory computer readable medium for determining or verifying metastability for a clock domain crossing (CDC) in a circuit design comprising a combination of inventive steps/operations/instructions of determining a blocking value of the qualifier that can functionally block the source and identifying the CDC, as a result of the determining of the blocking value, as being a synchronized crossing where metastability is not produced, from which the information regarding at least one of the qualifier, the blocking value of the qualifier, the CDC and the source to allow the user to review the circuit design, is provided to a user interface, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, machine, and article of manufacture, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 15, 2022